COUNTY HEALTH DEPARTMENTS — FUNDS
The only funds of county health departments authorized to be sent to the State Health Department are those specifically mentioned in 63 O.S. 1-208.1 [63-1-208.1] (1971).  This is to acknowledge receipt of your letter wherein you ask, in effect, whether county health departments can enter into contracts with the State Health Department whereby the county health departments would send in all monies appropriated to them or which they received from other sources, and then the State Health Department would send the monies back out to the county health departments for the operation of the county health departments. It is understood that monies sent in by one county health department might be sent by the State Health Department to another county health department.  Title 63 O.S. 1-208.1 [63-1-208.1](a) (1971) state in part: "The state board of health may establish regional guidance centers for regions designated by the board, such regions to be selected by the board on the basis of area, geographical location, population, and other factors deemed essential to indicate a need for guidance and services. . . . The county board of health or the city-county board of health of a county served by a regional guidance center and the State Commissioner of Health may enter into agreements for payment of operating expenses of the center, and the county board of health, or city-county board of health, may include an amount for its part of the cost in its budget for annual estimate of needs." Subsection (b) states in part: ". . . County funds payable under agreements entered into under provisions of the preceding paragraph shall be accounted for, obligated, expended and disbursed as directed by the state commissioner of health. Provided, however, that by agreement between the county or city-county board of health and the commissioner of health, such county funds may be remitted to the state commissioner of health who shall deposit such funds in the same special account in the state treasury created for fees collected and shall be disbursed as is provided for fees." This is the only statute found that authorizes a transfer of county health department funds to the State Health Department.  No other statutory authority was found for sending funds into the State Health Department for operation of county health departments. The general rule of law is that county officials have only such powers as are conferred upon them by statute or the Oklahoma Constitution, or which may arise by implication. See Lairmore v. Board of Commissioners of Okmulgee County,200 Okl. 436, 195 P.2d 762 (1948); Board of Commissioners of Harmon County v. R. J. Edwards, Inc., 140 Okl. 247,282 P. 1090 (1930).  It is, therefore, the opinion of the Attorney General that your question be answered as follows: The only funds of county health departments authorized to be sent to the State Health Department are those specifically mentioned in 63 O.S. 1-208.1 [63-1-208.1] (1971). (Todd Markum)